DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are under consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification.  (i) Fig 7 of drawing 9/6/2018 states “Green Stablin positive cells recovered albumin red positive cells”.  However the green and red cells cannot be discerned because the drawings are in black and white.  (ii) The color key and text in the legends for Fig 10A and 10B cannot be discerned and are illegible.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the abbreviation, “HEP-LC” without first reciting the full term.  Amending the recitation to state, “hepatocyte-like cell (HEP-LC)” would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “differentiating the pluripotent stem cells in the container; transferring the pluripotent stem cells from the container into a chamber of a bioreactor when the pluripotent stem cells reach their progenitor stage; and maturing the pluripotent stem cells in the chamber”.  This recitation renders the claim indefinite because it is not apparent what is being transferred into the chamber and matured in the chamber.  The transferring step expressly states that the progenitor stage cell (i.e. progenitor cells) are transferred into the chamber.  However, the next step states that the cells are pluripotent stem cell not progenitor cells being matured.  As such, it is not apparent what is being transferred into the chamber and what is being matured. 
From FIG 3 of the drawings (9/6/2018), the pluripotent stem cells are differentiated in containers until they have differentiated into premature hepatocytes and then transferred into the bioreactor.  If this is the intended limitations for the above recitation, amending the above recitation to state “differentiating the pluripotent stem cells in the container to obtain progenitor cells; transferring the progenitor cells to a chamber in a bioreactor; and maturing the progenitor cells in the chamber”, would be remedial.
Claim 1 also recites, “wherein the floor of the chamber includes a concave or a convex, fluid of medium flow in the chamber and oxygen is supplied into the chamber”.  The intended means of this clause is not apparent.  Concave and convex are adjectives.  However it is not apparent exactly what these adjectives are describing 
Claims 2-8 are dependent upon claim 1 and thus also comprise the above described indefinite subject matter.
Claim 6 recites, “a specific hepatic pattern”.  Examiner was not able to determine Applicant’s intended meaning for this recitation.  The specification does not provide a definition for this term and Examiner could not find a discussion or description of “a specific hepatic pattern” for differentiation of iPSC.  As such, the intended meaning of this limitation is not apparent.
Similar to claim 1, claims 7 and 8 are indefinite because it is not apparent what cell type are being transferred into the chamber.  The base claim states that progenitor 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivertsson (Sivertsson et al.  Stem Cells and Development 22(4):581-594, 2013; of record in IDS 9/6/2018). 
Regarding claim 1, Sivertsson discloses culturing human embryonic stem cells (hESC; i.e. pluripotent stem cells) as a monolayer according Cellectis culture protocol (i.e. seeding the pluripotent stem cells in a contained provided with a seeding medium). Induction of hESC into DE medium for differentiation into DE.  At day 7 of culture, DE cells were split and suspended in progenitor medium and either inoculated into bioreactors, seeded in 2D controls, or seeded in flasks for further differentiation (i.e. differentiating the pluripotent stem cells in the container and transferring DE progenitor cells into a chamber of a bioreactor).  The cells were perfused with a constant medium 
The bioreactor elements as claimed are not apparent so the perfusion bioreactor disclosed by Sivertsson discloses the limitations of the bioreactor to the best of Examiner’s knowledge.  In particular, FIG 1 on page 582 shows a 4 compartment (i.e. chamber), perfusion bioreactor, each with 2 ml cell compartments.  The outer shape (i.e. floor of the chamber) of the compartments is concave and the compartments are comprises connections for medium and gas perfusion (i.e. fluid of medium flows in the chamber and oxygen is supplied to the chamber).  Thus Sivertsson expressly discloses all of the limitations of claim 1.
Regarding claim 2, Sivertsson discloses that the bioreactor is loaded in a perfusion loop, in which the bioreactor is connected to a pump, and the loop is filled with the medium as discussed above.  As such, Sivertsson expressly discloses all of the limitations of claim 2.
Regarding claim 4, Sivertsson does not expressly disclose that the pluripotent stem cell are induced pluripotent stem cells.  However, the claims do not specify any structural elements of the induced pluripotent stem cells.  As such, the breadth of the claims encompasses an induced pluripotent stem cell that is structurally and functional indistinguishable of an embryonic pluripotent stem cell.  As such, the human embryonic stem cell of Sivertsson discloses the limitations of the claimed human induced pluripotent stem cell.

Regarding claim 6, Sivertsson expressly discloses wherein the progenitor stage is where a DE is formed.  Sivertsson also discloses differentiating the DE further to a progenitor (PRO) stage (p. 852, col 2 to p. 584, line 1).  This also encompasses the limitations of the progenitor stage as claimed.  Since the meaning of the term “a specific hepatic pattern” is not clear, the DE disclosures by Sivertsson is deemed to encompass the limitations a stage where a specific hepatic pattern is formed because DE cell are progenitor cells in the hepatocyte cell lineage.   Thus, Sivertsson expressly discloses the limitations of claim 6.
Regarding claim 8, Sivertsson expressly discloses that the cells were matured in the form of all the subtypes of premature liver like cells adhered together (p. 591, figure 8 and p 592).  Thus Sivertsson expressly discloses that the limitations of claim 8.
In conclusion, the prior art of Sivertsson anticipates the claims because it expressly or inherently discloses all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsson (Sivertsson et al.  Stem Cells and Development 22(4):581-594, 2013; of record in IDS 9/6/2018) as applied to claims 1, 2, 4-6, and 8 above, and further in view of Gieseck (Gieseck et al. PLOS ONE.  9(1):e86372, pp. 1-7, 2014, of record in IDS 9/6/2018).
Regarding claims 4 and 5, Sivertsson teaches the claims as discussed above. Sivertsson expressly teaches human embryonic stem cells, which are structurally and functional indistinguishable from the claimed iPSC.  Alternatively, Gieseck teaches that iPSC can also be differentiated into HEP-LC cells in 2D and 3D cultures similar to that of Sivertsson (abstract).  As such iPSC cells of Gieseck are a structural/functional equivalent to the embryonic stem cells that could predictably be substituted into the differentiation method of Sivertsson.
Thus it would have been obvious to an artisan of ordinary skill at the time of the effectively filing that one could simply substitute the iPSC of Gieseck into the differentiation method of Sivertsson to predictably arrive at the limitations of claims 4 and 5.  An artisan would have a reasonable expectation of success because Gieseck teaches that their iPSC successfully differentiate into HEP-LC in bioreactor 3D culture.  Further an artisan would be motivated to make the above described substitution because iPSC-derived hepatocytes would reduce the demand for dwindling numbers of primary cells used in application ranging from therapeutic cell infusion to in vitro toxicology studies (abstract).  Thus alternatively, Sivertsson in view of Gieseck render claims 4 and 5 obvious.

Thus it would have been obvious to an artisan at the time of effectively filing to use clumps of progenitor cells and continues in clump maturation in 3D culture, as taught by Gieseck to predictably arrive at the limitations of claims 7 and 8.  An artisan would have a reasonable expectation of success in using clump cells as the starting material in the bioreactor and maturation, as taught by Gieseck, in the bioreactor culture of Sivertsson because Gieseck teaches that clump culture successfully arrive at HEP-LC.  Further, an artisan would have been motivated to use the cell clumps taught by Gieseck in the differentiation method of Sivertsson because Gieseck teaches that improves the numbers of mature albumin expressing mature HEP-LC as compared to using dissociated cells.  Thus, Sivertsson in view of Gieseck render claims 7 and 8 obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsson (Sivertsson et al.  Stem Cells and Development 22(4):581-594, 2013; of record in IDS 9/6/2018) as applied to claims 1, 2, 4-6, and 8 above, and further in view of Baudoin (Baudoin et al. Sensors and Actuators B 173:919-926, 2012; of record in IDS 9/6/2018).
Regarding claim 3, Sivertsson teaches the 3D bioreactor HEP-LC differentiation and maturation method as discussed above.  Sivertsson does not teach the bioreactor where the bottom of the chamber includes an array of micro-chambers and micro-channels.  
However, Baudoin teaches a microfluidic biochip IDCCM bioreactor for 3D liver cell culture comprising an array of micro-chambers and micro-channels (p.923, Fig 3 and 4), wherein the floor of the chambers are concave or convex, wherein fluid flows into chamber and oxygen is supplied to the chambers, and wherein the bioreactor is loaded in a perfusion loop, in which the bioreactor is connected to a pump, and the loop is filled with the medium (p. 921, Fig 1 and 2).
Sivertsson also teaches that their 3D technique is in its infancy and that they have determined that a new type of bioreactor with smaller cell compartments provides betters conditions for the cells (p. 592, col 1, second full paragraph).  Baudoin provides a bioreactor that is successful and useful with hepatic lineage cells and provides smaller cell compartments, which Sivertsson teaches provides better conditions for hepatic lineage cells.


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632